ON MOTION FOR REHEARING

PER CURIAM.
We grant the motion for rehearing, withdraw our prior opinion and substitute the following opinion in its place.
Affirmed. There was no error in the reading of the jury instructions, merely an error in transcribing the court reporter’s notes which was proved by clear and substantial evidence.
We have reviewed the evidence and conclude that there was evidence presented to support each of the elements of the crime of which appellant was convicted.
HERSEY and WARNER, JJ., and WALDEN, JAMES H., Senior Judge, concur.